211 F.2d 407
GREAT AMERICAN INDEMNITY COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 110.
Docket 22795.
United States Court of Appeals Second Circuit.
Argued March 4, 1954.
Decided March 24, 1954.

Petition to review a decision of the Tax Court; Murdock, Judge. Affirmed.
Shearman & Sterling & Wright, New York City, Paul R. Russell, New York City, of counsel, for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Lee A. Jackson and David O. Walter, Sp. Assts. to Atty. Gen., Charles K. Rice, Tax Division, Department of Justice, Washington, D. C., for respondent.
Before CHASE, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Decision affirmed on the opinion below. 19 T.C. 229.